
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Filner submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Urging the President to authorize the
		  return to the people of the Philippines of two church bells that were taken by
		  the United States Army in 1901 from the town of Balangiga on the island of
		  Samar, Philippines, and are currently displayed at F.E. Warren Air Force Base,
		  Wyoming.
	
	
		Whereas the United States and the Philippines have shared
			 historic and political ties for over 100 years;
		Whereas the acquisition of the Philippines by the United
			 States in 1898 ushered in unprecedented American influence in the affairs of
			 the Asia-Pacific region;
		Whereas, at the onset of the acquisition of the
			 Philippines, armed conflict occurred between the United States Army and the
			 Filipinos;
		Whereas, during the course of that conflict, a
			 particularly noteworthy incident occurred in the town of Balangiga on the
			 island of Samar on September 28, 1901;
		Whereas a church bell in Balangiga was reportedly rung,
			 without permission from the parish priest, to signal an attack on the American
			 garrison in the town;
		Whereas, as a consequence, the 11th United States Infantry
			 Regiment, known as the Wyoming Volunteers, confiscated the bells
			 of Balangiga and brought the bells to the United States as war trophies;
		Whereas the regiment was stationed at Fort D.A. Russell in
			 Cheyenne, Wyoming, which subsequently became F.E. Warren Air Force Base, and
			 two of the bells of Balangiga remain on display at this installation;
		Whereas the town of Balangiga built a memorial monument
			 that includes the names of Filipinos and Americans who lost their lives in the
			 September 28, 1901, incident, and the town honors these war dead on September
			 28th of each year;
		Whereas the acts of conflict that surrounded the bells of
			 Balangiga are not consistent with the friendship and cooperation that have been
			 an integral part of the relationship between the Republic of the Philippines
			 and the United States;
		Whereas Filipino soldiers fought shoulder to shoulder with
			 American troops on the battlefields of World War II, Korea, and Vietnam;
		Whereas the bells of Balangiga should more properly serve
			 as a symbol of friendship and cooperation and not of unfortunate
			 misunderstanding and conflict;
		Whereas the bells of Balangiga are valued not only for
			 their place in history, but also for the opportunity they present in enhancing
			 lasting goodwill between the Philippines and the United States;
		Whereas the Filipino people have repeatedly requested the
			 return of the bells;
		Whereas the Wyoming Veterans Commission recently voted in
			 support of returning the Balangiga church bells to the Philippines;
		Whereas the bells of Balangiga, when restored to their
			 original setting in the Balangiga Parish, could again ring, after 108 years of
			 muteness, as a symbol of the bond that exists between the Philippines and the
			 United States; and
		Whereas the United States holds supportable legal title to
			 the bells recognizable under international law, and the United States
			 Government has final disposition over the bells of Balangiga: Now, therefore,
			 be it
		
	
		That Congress urges the President to
			 authorize the return of two church bells that were taken by the United States
			 Army in 1901 from the town of Balangiga on the island of Samar, Philippines,
			 and are currently displayed at F.E. Warren Air Force Base, Wyoming, to the
			 people of the Philippines as a visible symbol of the friendship, good will, and
			 cooperation that exists between the Philippines and the United States.
		
